Citation Nr: 0903023	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected major depressive disorder.

2.  Entitlement to a total disability rating for compensation 
purposed based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
dated in July 2003 which continued a 30 percent rating for a 
service-connected major depressive disorder, and in February 
2006, which denied entitlement to a TDIU.  In January 2007, 
this case was remanded by the Board for further development.  
The issue of entitlement to a TDIU rating is remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's major depressive disorder has been productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, 
anxiety, sleep impairment, and mild memory loss, but with 
otherwise satisfactory routine behavior, self-care, and 
normal conversation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In August 2002, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in January 2007.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of his increased rating claims.

The Board acknowledges that the notices sent to the veteran 
in August 2002 and January 2007 does not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the August 2002 notice he was told to submit 
evidence showing that his service-connected disorder had 
increased in severity.  In a notice dated in January 2007, he 
was informed that this evidence may include a statement from 
his doctor containing the physical and clinical findings, the 
results of any laboratory tests or x- rays, and the dates of 
examinations and tests.  He was also informed that he may 
submit statements from other individuals describing their 
personal observations as to how the veteran's disabilities 
have become worse.  In addition, he was provided examples of 
evidence that may affect his disability rating including 
information about on-going treatment records; recent Social 
Security determinations; or statements from employers as to 
his job performance, lost time, or other information 
regarding how his condition affected his ability to work.  In 
addition, the February 2004 statement of the case included 
the schedular criteria and diagnostic code needed to support 
an increased rating for the veteran's disability.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made on VA examination in March 2001, September 2002, 
December 2002, June 2005, and July 2007; in VA and private 
treatment records; and in lay statements from his mother that 
addressed the severity of his major depressive disorder and 
its affects on his daily life.
Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, the Board finds the duty to 
assist and duty to notify provisions have been fulfilled and 
no further action is necessary under those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes:  (1) obtaining records not in the custody of 
a federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were obtained in March 2001, September 2002, December 
2002, June 2005, and July 2007.  Pursuant to the Board's 
January 2007 remand, in January 2007 correspondence the RO 
requested that the veteran submit an authorization and 
consent to release private hospital records dated in November 
2005, February 2006, March 2006, and April 2006.  However, in 
a March 2007 response, the veteran requested that the RO 
instead obtain updated VA medical records which were 
subsequently obtained.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 30 percent disability rating for major depressive 
disorder is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
major depressive disorder at any time during the pendency of 
this appeal.

In August 2000, the veteran was awarded Social Security 
Administration (SSA) benefits for a primary diagnosis of 
affective disorders with a secondary diagnosis of deafness, 
effective November 1, 1999.

The veteran was afforded a VA mental disorders examination in 
March 2001.  It was noted that he had not worked since his 
discharge from service.  He was vague in describing his 
condition.  On examination, he was well-dressed and groomed.  
He was found to be rather hypoactive and unproductive and was 
aware of the interview situation.  His answers were relevant 
and coherent.  There was no evidence of delusions or 
hallucinations.  He indicated that he could not work because 
he was unable to concentrate and was unable to drive.  His 
affect was constricted with a hypoactive mood.  He was 
oriented in person, place, and time.  Memory showed no 
apparent gross impairment.  Intellectual functioning was 
average and judgment was superficial.  Insight was very poor.  
The examiner opined that since it was quite evident that he 
did not have prescribed medications since November 2000, his 
behavior might be related to substance abuse.  He was 
diagnosed with bipolar disorder, but it was not certified 
because his symptoms could not be clearly established due to 
the use of drugs and alcohol which might have explained his 
variable behaviors.  An adequate diagnosis could not be 
established until he was substance free.  The examiner 
indicated that his use of monetary benefits should be under 
some supervision.  He was diagnosed with mixed substance 
abuse, rule out dependence; and recurrent major depression 
and was assigned a GAF score of 50.
According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 11-20 indicates some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 21-30 indicates behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Private hospital records dated in February 2002 reflect that 
the veteran was involuntarily admitted for less than two 
weeks for complaints of suicidal ideas, aggressiveness, 
thought or ideas of grandeur, poor tolerance, homicidal 
ideas, irritability, insomnia, visual hallucinations, 
disruptive and disorganized behavior, and poor impulse 
control.  Four days prior to his release from the hospital, 
he was diagnosed with bipolar disorder in the manic phase 
with a GAF score of 30.  It was determined that he had a mood 
disorder, dysfunctional behavior, psychomotor agitation, or 
retardation that endangered his life as well as the lives of 
others.  Two days prior to his release, a mental examination 
showed that he was controversial, intimidating, and 
argumentative.  His thought process was continuous, logical, 
coherent, and relevant.  He denied suicidal and homicidal 
ideations, delusional ideas, and perceptual disorders. His 
affect was stable while immediate, remote, and recent memory 
were preserved.  He was oriented times three.  Insight and 
judgment were poor.  He was diagnosed with bipolar disorder 
with a GAF score of 41 to 50.  One day prior to his release, 
he was restless but manageable, alert, cooperative.  He was 
oriented in place and person, but only partially oriented in 
time.  He was anxious with an adequate affect.  His memory 
was preserved, but concentration was poor.  He denied the use 
of alcohol and drugs and had not used heroine for about eight 
months.  His final diagnosis was bipolar disorder with a GAF 
score of 60.

The veteran was afforded a VA mental disorders examination in 
September 2002 at which time he denied the use of drugs or 
alcohol.  On examination, he was clean, and adequately 
dressed and groomed.  He was alert and oriented times three 
with a slightly anxious mood.  His affect was constricted.  
Attention was good with fair concentration.  Speech was clear 
and coherent.  He had no hallucinations, or suicidal or 
homicidal ideations.  Insight and judgment were fair and he 
exhibited good impulse control.  He was diagnosed with 
bipolar disorder, and polysubstance abuse in alleged 
remission with a GAF score of 60.

The veteran was afforded a VA mental disorders examination in 
December 2002 at which time the examiner indicated that 
private medical records dated in June 2002 and October 2002 
reflected a diagnosis of mixed bipolar disorder, but did not 
describe any manic symptoms or behavior.  He had been drug 
free since November 2000 and helped his parents in performing 
household duties.  His subjective complaints included 
sadness, depression, irritability, insomnia with a loss of 
energy, anxiety, and tension.  He reported an episode of 
aggressive behavior when he developed a drug craving.  On 
examination, he was well-developed, well-nourished, 
appropriately dressed with adequate hygiene, and cooperative.  
He was spontaneous and established eye contact immediately 
with the examiner.  He was alert, aware, and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  His thought process was coherent and logical 
without looseness or disorganized speech.  There was no 
evidence of delusions or hallucinations or phobias, 
obsessions, or suicidal ideas.  His mood was depressed, but 
immediate events were intact and his abstraction capacity was 
normal.  His judgment was good and his insight was adequate.  
He was diagnosed with recurrent moderate major depressive 
disorder with a GAF score of 55.

VA medical records dated in March 2003 reflect that the 
veteran was cooperative, alert, logical, and coherent.  He 
had not experienced any loose associations, delusions, 
hallucinations, ideas of reference, racing thoughts, or 
pressured speech.  His mood and affect were euthymic and he 
was oriented in time, place, person and his cognitive 
functions were appropriate.  In May 2003, he felt well and 
denied persistent sadness, agitation, aggressiveness, and an 
elevated mood.  On examination, he was logical, coherent, and 
relevant, without active hallucinations, or suicidal or 
homicidal ideations.  His mood was euthymic and affect 
appropriate.  He was oriented in time, place, and person.  
Judgment and insight were fair.

In a September 2003 SSA questionnaire, the veteran indicated 
that he spent his free time in bed without any interest in 
doing anything and did not attend social activities.  He 
indicated that he would forget to groom himself two to three 
days per week.  In a June 2003 SSA record, he indicated that 
he did not feel capable of returning to work.  Additional SSA 
records show that testicular cancer in remission, major 
depression, suicide attempts, and alcoholism limited his 
ability to work, but that he stopped working in June 1999 due 
to severe depression and suicide attempts.

In January 2004, the veteran underwent a private psychiatric 
evaluation.  Dr. Cardona noted that he had a history on 
multiple occasions in several psychiatric hospitals, but a 
negative history for use of addictive substances and alcohol.  
He complained that he did not take part in community 
activities and that he had distant relationships with his 
neighbors.  While he indicated that the needed help 
maintaining personal hygiene, he was clean and casual in 
appearance.  On examination, he was not able to provide 
information about recent news and his distant memory was poor 
and he was inattentive.  While concentration and judgment 
were poor, insight was good.  He was incoherent, illogical 
and irrelevant in thought with loss of association and 
blocks.  However, there was no evidence of delusions, ideas 
of reference, compulsions, or obsessions.  There was no 
evidence of hallucinatory experiences, but he was not in 
touch with reality.  He was anxious, sad, frustrated, 
hostile, and depressed.  He was oriented in place and person, 
but disoriented in time.  While immediate and short-term 
memory were poor, recent memory was good.  He was diagnosed 
with atypical psychosis, paranoid disorder, and rule out 
bipolar disorder.  The psychiatrist opined that he was not 
capable of managing his money.

Additional private psychiatric records dated in January 2004 
reflect a diagnosis of mixed bipolar disorder.  Dr. Alonso 
noted that he suffered from physical conditions, including 
testicular cancer which exacerbated his emotional condition 
and opined that he was disabled to work or drive vehicles.  
His prognosis was poor.  In December 2005, he underwent a 
psychiatric evaluation and was dressed appropriately, but 
seemed anxious and uneasy.  He did not present any auditive, 
sensory or visual hallucinations, or delusions.  His mood was 
anxious, but he was oriented times three and his attention 
and concentration were good.  Judgment and insight were poor.  
His prognosis was poor and he was diagnosed with severe 
schizoid affective disorder.  However, he was given assigned 
a GAF score of 60.  Dr. Alonso opined that he was not able to 
work or to generate income.

VA medical records dated in September 2004 shows that the 
veteran's speech was slurred, but cooperate and tranquil.  He 
was logical, coherent, and relevant without hallucinations or 
suicidal or homicidal ideations.  His mood was irritable with 
an appropriate affect.  He was alert and oriented times 
three.  His condition was mostly unchanged and he was not 
psychotic.  In November 2004, he complained of continued mood 
swings and was irritable and sad at times.  He denied 
episodes of aggressiveness and was cooperative and tranquil.  
He was logical, relevant, and coherent without active 
hallucinations or suicidal or homicidal ideations.  His mood 
was irritable with an appropriate affect, and he was oriented 
times three.  In February 2005, he was alert, cooperative, 
and friendly.  He was not agitated or demanding.  He had mild 
pressured speech and was talkative without flight of ideas.  
He was logical, coherent, and relevant without active 
hallucinations, or suicidal or homicidal ideations.  His mood 
was euthymic with an appropriate affect, and he was oriented 
times three.  Judgment and insight were fair to poor.  In 
April 2005, he denied aggressive episodes or harming himself.  
He was cooperative and tranquil.  He was logical and 
relevant, without active hallucinations, or suicidal or 
homicidal ideations.  Speech was not pressured and there was 
no flight of ideas.  His mood was euthymic with an 
appropriate affect.  He was alert and oriented times three.  
In July 2005, he denied aggressiveness and self harm ideas.  
He was cooperative, tranquil, logical, relevant, and 
coherent.  He was not actively hallucinating, suicidal, or 
homicidal.  His mood was euthymic with an appropriate affect.  
He was alert and oriented times three.

The veteran was afforded a VA mental disorders examination in 
June 2005.  On examination, he was clean, but appeared to be 
somewhat sedated.  He was alert and oriented times three.  
His mood was depressed with a constricted affect.  Attention, 
concentration, and memory were fair.  His speech was clear 
and coherent.  He had no hallucinations or delusions, or 
suicidal or homicidal ideations.  Insight and judgment were 
poor, but he exhibited good impulse control.  There was no 
impairment of thought processes.  He was depressed and 
complained of sleeping problems.  He was considered competent 
to handle VA funds.  He was diagnosed with depressive 
disorder, not otherwise specified with a GAF score of 60.

VA medical records dated in January 2006 reflect that the 
veteran was demanding, uncooperative, and threatening.  He 
was aggressive, disorganized, and uncooperative.  There was 
an incident during which police found him unconscious in the 
street in his underwear with lacerations on his face.  In the 
emergency room, he was found to be alert but drowsy, oriented 
only in person.  He was diagnosed with a substance induced 
mood disorder with a GAF score of 20.  He claimed that he was 
assaulted by several individuals and that his clothes, shoes, 
and some personal belongings were stolen.  His mood was good 
and he denied sadness and decreased energy.  He denied 
trouble sleeping, poor concentration, death wishes, suicidal 
or homicidal ideation, audio-visual hallucinations, manic 
symptoms, and the use of alcohol or elicit drugs.  It was 
noted that this was his third hospital admission with the 
last one in August 2000 due to schizoaffective disorder.  On 
mental status evaluation, he was unshaven, with fair grooming 
and hygiene.  He had good eye contact and was cooperative.  
He seemed mentally alert and oriented to person and place.  
His speech was spontaneous, adequate in volume and 
production, coherent, and fluent.  His mood was euthymic with 
an appropriate affect.  Thought processes were coherent, 
goal-directed, relevant, with no racing thoughts.  There was 
no evidence of any suicidal or homicidal ideas, death wishes 
or ideas of reference present.  There were no obsessions or 
compulsions, phobias or delusions, auditory or visual 
hallucinations, or illusions.  He was awake, alert, and 
oriented times three.  Recent and remote memory were intact 
with good concentration and attention.  Insight was 
superficial and judgment was poor.  He was diagnosed with a 
substance induced mood disorder, opiod dependence in continue 
use bipolar disorder by history, with a GAF score of 30.  At 
the end of his hospitalization in February 2006, he was 
stable without suicidal or homicidal ideations, or auditory 
or visual hallucinations, and he was not psychotic.  He was 
no longer a danger to self or others.

Private medical records dated in June 2006 indicate that the 
veteran was diagnosed with a mood disorder.  He was found to 
be alert and euphoric with an anxious mood.  He was 
inattentive and his thoughts were irrelevant and incoherent.  
He had no suicidal or homicidal ideas and was not delirious, 
but he was not oriented to person, place, or time.

VA medical records dated in March 2007 indicate that the 
veteran was re-admitted to the hospital after he lost his 
medications two weeks ago and began hearing voices commanding 
him to kill himself.  He stated that he feared he would lose 
control and harm himself if discharged because he attempted 
suicide three times in the past.  He denied the use of 
illicit drugs or alcohol.  He denied feeling sad or depressed 
with a loss of interest in activities, a decreased need for 
sleep, racing thoughts, and mild pressured speech.  On mental 
status examination at admission, he was calm, and 
appropriately dressed and groomed.  His speech was 
spontaneous and his mood was bad with a full affect.  He 
denied any suicidal or homicidal thoughts, plans or ideas.  
He was diagnosed with psychosis, not otherwise specified, and 
rule out substance induced psychotic disorder and assigned a 
GAF score of 30.  During his discharge examination, he had 
adequate hygiene, good eye contact, and was cooperative.  
Speech was spontaneous and fluent, adequate in volume and 
production.  His mood was well with an appropriate affect.  
He had no suicidal or homicidal ideations, or auditory or 
visual hallucinations.  His thought process was coherent, 
goal-directed, and relevant, without racing thoughts or ideas 
of reference.  He was awake, alert, and oriented times three.  
Recent and remote memory, concentration, and attention were 
good.  Insight and judgment were poor.  He was diagnosed with 
a substance induced mood disorder and assigned a GAF score of 
60.   In October 2007, his diagnoses included major 
depressive disorder, in full remission and bipolar affected 
disorder, mixed substance abuse/use.

The veteran was afforded a VA mental disorders examination in 
July 2007.  He complained of a depressed mood, loneliness, 
anxiety, and fear.  On examination, his attitude was 
cooperative with a constricted affect.  He was oriented times 
three.  His thought process and content were unremarkable.  
He had no delusions.  With respect to judgment he understood 
that he had a problem.  He had no sleep impairment, 
hallucinations, inappropriate behavior, or obsessive or 
ritualistic behavior.  He had no panic attacks or homicidal 
or suicidal thoughts.  His impulse control was good with no 
episodes of violence.  He had an ability to maintain minimum 
personal hygiene.  Recent, remote, and immediate memory were 
normal.  He was found to be incapable of managing financial 
affairs due to the use of illegal substances.  It was noted 
that he had not worked since his discharge from service.  He 
retired in 2000 due to major depressive disorder and opiod 
dependence in remission while under substitution therapy.  He 
was diagnosed with major depressive disorder and assigned a 
GAF score of 65.  It was noted that there was no total 
occupational and social impairment due to mental disorder 
signs and symptoms.  There was no reduced reliability or 
productivity due to mental disorder symptoms.  He had no 
occupational decrease in work efficiency; there were no 
intermittent periods of inability to perform occupational 
tasks only during periods of significant stress.  It was 
noted that the mental disorder was controlled by medication.  
The examiner opined that based on the review of the claims 
file and medical record, and after taking a psychiatric 
history and performing a mental status exam, it was 
determined that the veteran was able to obtain, perform and 
secure a financial gainful employment.  His service-connected 
neuropsychiatric condition was not severe enough to render 
him unemployable.

The Board finds that an evaluation in excess of 30 percent 
for the veteran's service-connected major depressive disorder 
is not warranted.  On VA examinations from March 2001 to July 
2007, he was oriented times three and had no hallucinations 
or delusions or gross impairment of memory.  His speech was 
organized.  While insight and judgment ranged from fair to 
poor with a depressed mood, the symptoms of his psychiatric 
disability improved with a GAF score of 50 indicate of 
serious symptoms on VA examination in March 2001, to a GAF 
score of 65 indicative of only mild symptoms on VA 
examination in July 2007.   While private records dated in 
February 2002 show that the veteran was hospitalized for 
about two weeks with complaints of visual hallucinations and 
impulse control, his symptoms quickly improved from a GAF 
score of 30 to a 60 upon discharge.  
VA medical records show that the veteran's psychiatric 
condition deteriorated and resulted in hospitalizations in 
January 2006 and March 2007.  However, during those 
hospitalizations he was treated for a substance induced mood 
disorder.  While his judgment was impaired at times, his 
speech was spontaneous, clear and coherent, or mild pressured 
and was not found to be circumstantial, circumlocutory, or 
stereotyped.  His affect was at times constricted, but 
generally appropriate.  While his judgment was impaired, 
there was no gross memory impairment.  There is no evidence 
of panic attacks more than once per week.

Overall, symptoms of the veteran's psychiatric disability 
appear to be no more than moderate.  Here, there is no 
evidence of any occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  With 
respect to social functioning, on VA examination in December 
2002, the veteran indicated that he assisted his parents with 
household chores.  In January 2004, he indicated that he has 
distant relationships with neighbors and did not participate 
in community activities.  However, on VA examination in July 
2007, the examiner opined that there was no total 
occupational and social impairment due to mental disorder 
signs and symptoms.  There was no reduced reliability or 
productivity due to mental disorder symptoms.  He had no 
occupational decrease in work efficiency; there were no 
intermittent periods of inability to perform occupational 
tasks only during periods of significant stress.  Therefore, 
the Board finds that the competent medical evidence does not 
support a rating greater than 30 percent for veteran's 
service-connected major depressive disorder at any time 
during the pendency of this appeal.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

While the veteran has been hospitalized for treatment of his 
psychiatric disability, the record does not reflect a marked 
interference with his employment solely due to his service-
connected disability.  The Board has considered the private 
medical opinions dated in January 2004 and December 2005 from 
Dr. Alonso that he is unable to work or generate income.  
However, in the January 2004, Dr. Alonso indicated that the 
veteran suffered from a number of physical conditions and did 
not opine that he was unable to work due solely to his 
psychiatric disability.  In addition, records from the Social 
Security Administration indicate that his ability to work was 
limited by his testicular cancer and alcoholism, in addition 
to his psychiatric disability.  Finally, on VA examination in 
July 2007, the examiner opined that based on the review of 
the claims file and medical record, and after taking a 
psychiatric history and performing a mental status exam, the 
veteran was able to obtain, perform and secure a financial 
gainful employment.  His service-connected neuropsychiatric 
condition was not severe enough to render him unemployable.  
The Board finds that the July 2004 VA opinion is more 
probative than the January 2004 and December 2005 private 
opinions as it is supported by a well-reasoned rationale, a 
thorough review of the veteran's psychiatric history, and a 
recent psychiatric examination.  Here, the record does not 
support a finding that the veteran is unemployed due solely 
to his psychiatric disorder. For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the contentions of the veteran and his 
mother as to the severity of his major depressive disorder.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson he 
is not competent to provide opinions requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, their assertions are 
not competent medical evidence that provides a basis for the 
assignment of a rating in excess of 50 percent for a major 
depressive disorder.

In sum, the Board finds that a disability rating in excess of 
30 percent for a service-connected major depressive disorder 
is not warranted at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for major depressive 
disorder is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to a TDIU rating.

In January 2007, the Board remanded the veteran's claim for a 
determination as to whether it is as likely as not that the 
veteran is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected psychiatric 
disability, bilateral hearing loss, and right radical 
orchiectomy.  During VA psychiatric and genitourinary 
examinations in June 2007 and September 2007, the examiners 
opined that he was not unable to secure or follow a 
substantial gainful occupation by reason of his service 
connected psychiatric and genitourinary disabilities.  The 
veteran was also afforded a VA audio examination in July 2007 
at which time he was diagnosed with a bilateral mild to 
severe high frequency hearing loss.  The examiner opined that 
"these results are consistent with no significant 
communication problems; therefore, it is as likely as not 
that the veteran is unable to secure or follow a substantial 
gainful occupation by reason of his service-connected 
bilateral hearing loss."  As it remains unclear whether the 
veteran's service-connected bilateral hearing loss renders 
him unable to service or follow substantially gainful 
occupation, a remand for an etiological opinion and 
rationale, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA general medical 
examination.  The examiner should review 
and claim file and that review should be 
indicated in the report.  The examiner 
should provide an opinion as to whether 
the veteran's service-connected bilateral 
hearing loss disability, major depressive 
disorder, and right orchiectomy, without 
consideration of his non-service- 
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for the 
opinion must be provided.

2.  Then, readjudicate the claim for a 
TDIU rating, including whether referral of 
the claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


